Citation Nr: 1403946	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  12-17 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as secondary to exposure to herbicides.

2.  Entitlement to service connection for type II diabetes mellitus, to include as secondary to exposure to herbicides.

3.  Entitlement to service connection for chronic obstructive pulmonary disease, to include as secondary to exposure to asbestos.



ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1965 to July 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and January 2011 rating decisions of the RO. 

The Board notes that there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in that file reveals that certain documents, including VA medical records, are relevant to the issues on appeal.  The Board notes that there is no paperless, electronic VBMS claims file associated with the Veteran's claims.


FINDINGS OF FACT

1.  The competent evidence of record is against a finding that the Veteran served in the inland waterways or on land in the Republic of Vietnam during the Vietnam era, and there is no persuasive evidence that the Veteran was actually exposed to herbicides while serving on active duty.

2.  The competent evidence of record is against a finding that the Veteran has a heart disability that was present in-service or manifested to a compensable degree in the first post-service year or otherwise is related to an event or incident of his period of active service, including claimed herbicide exposure.

3.  The competent evidence of record is against a finding that the Veteran's diabetes mellitus was present in-service or manifested to a compensable degree in the first post-service year or otherwise is related to an event or incident of his period of active service, including the claimed herbicide exposure.



4.  The competent evidence of record is against a finding that the Veteran has a lung disability that was present in service or otherwise is related to an event or incident of his period of active service, including the claimed asbestos exposure.


CONCLUSIONS OF LAW

1.  The Veteran does not have a heart disability due to disease or injury that was incurred in or aggravated by active service, nor may any be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013)  

2.  The Veteran's disability manifested by diabetes mellitus is not due to disease or injury that was incurred in or aggravated by active service, nor may any be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  The Veteran does not have a lung disability due to disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Proper notice under the Veterans Claims Assistance Act (VCAA) must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In July 2010 correspondence, the RO advised the Veteran of what the evidence must show to establish entitlement to service connection for his claimed disorders and described the types of evidence that the Veteran should submit in support of his claims.  

The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The letter also provided the Veteran notice regarding the evidence and information necessary to establish a disability rating and effective date in accordance with Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).
      
The Board further notes that the Veteran was provided with a copy of the October 2010 and January 2011 rating decisions, the June 2012 Statement of the Case, and the October 2013 Supplemental Statement of the Case, which cumulatively included a discussion of the facts of the claims, notification of the bases of the decisions, and a summary of the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the notice provisions of VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO obtained the Veteran's VA and private treatment records and associated the Veteran's service treatment records and personnel records with the claims file.  

The RO also afforded the Veteran with a VA examination for his lungs in September 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the VA examination obtained in this case for the Veteran's lung disability was adequate, as it was predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The examination included the Veteran's subjective complaints about his disability and the objective findings needed to rate the disability. 

The Veteran was not provided a VA examination in conjunction with his diabetes or heart disease claims.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, VA must consider four factors: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, as will be discussed, VA has no duty to provide a medical examination for these claims because the Veteran has not sent any evidence of an in-service event, injury or disease.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to this appeal that he or the VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Accordingly, the Board will proceed with appellate review.  

 
Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Generally, where the determinative issue involves a medical diagnosis or causation, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, lay persons can provide an eye-witness account of a veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of  disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1376-1377.  Also, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran contends that he has lung and heart disease as well as diabetes mellitus due to his military service, including from claimed exposure to asbestos and herbicides.  

As to his asbestos exposure, the Veteran alleges being exposed to asbestos from steam pipes while serving aboard the U.S.S. Stribling.  The Veteran claims that he mixed powdered asbestos with water to form a paste to apply to steam pipes when he repaired them.  As to his herbicide exposure, he reports being exposed to Agent Orange from contact with contaminated helicopters and their pilots, as well as distilled water from Da Nang Harbor.  

VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  

The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam War period.  38 C.F.R. § 3.307 (2013).  

For these Vietnam War veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309 (2013).  Diabetes and ischemic heart disease are presumed to have been incurred in service as a result of exposure to herbicides.  See 38 C.F.R. § 3.309(e) (2013).  

The Board finds that as the record does not show that the Veteran ever stepped foot in the Republic of Vietnam during the Vietnam era, his service on a vessel off the shore of the Republic of Vietnam is inadequate to establish the requisite service for favorable consideration of his claims based on herbicide exposure.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Therefore, the Board finds that the presumptions found at 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309 are not applicable to the Veteran's claims of service connection for diabetes mellitus of heart disorder.  

Accordingly, the Board will also consider whether he is entitled to service connection for these disabilities on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 1994).

The service treatment records are negative for complaints, diagnoses, or treatment for diabetes mellitus or a heart disability.  In fact, the Veteran does not allege that these disabilities were diagnosed in service.  Furthermore, the record is negative for objective evidence of the Veteran's actual exposure to herbicides while on active duty. 

 In this regard, the Board acknowledges that the Veteran claims exposure to helicopters and pilots from Vietnam aboard the U.S.S. Stribling.  However, this assertion alone is not sufficient for the presumption of exposure to apply in this case.  Nor does the lay statement on its own serve to establish any level of actual exposure to herbicides in connection with his duties    

Moreover, the Board notes that VA considers Da Nang a deep water harbor and serving on a ship in that harbor is not considered "brown water" service.  

Additionally, the official records of the ship confirm that the U.S.S. Stribling served in the official waterways of the Republic of Vietnam, but does not show service on the inland waterways.  To this end, the RO made a formal finding on their inability to verify in-country Vietnam service in January 2011.

As to service connection for diabetes mellitus or a heart disability based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a medical opinion finding a causal association or link between diabetes mellitus or a heart disability and an established injury, disease, or event of service origin.  See 8 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

As to disease or injury caused by the Veteran's alleged asbestos exposure, the Board notes that there is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases, but only special guidelines for developing these claims.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29 (July 20, 2009); M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9 (December 13, 2005).  Nevertheless, the Board will concede the Veteran's exposure to asbestos as his DD214 and personnel records indicate he served aboard the U.S.S. Stribling.  Moreover, the Board accepts the Veteran's testimony that he mixed asbestos and came into contact with asbestos-coated steam pipes.

As to service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the Veteran underwent a VA examination in September 2010.  The examiner reviewed the Veteran's medical history, noting a diagnosis of chronic obstructive pulmonary disorder (COPD) with an onset in 2008.  

After reviewing the claims file and examining the Veteran, the examiner opined that it was less likely than not that his COPD was related to asbestos exposure.  In support of this opinion, the examiner stated that pulmonary function tests and x-ray studies showed an obstructive lung disease that was not characteristic of asbestos-related lung disease.  The examiner also cited to an article in the "Up to Date" online journal.

The Board finds the September 2010 examination and opinion adequate and affords it great probative value.  After reviewing the claims file, performing pulmonary function tests, and taking x-ray evidence, the examiner found that the evidence did not show that the Veteran's COPD was caused by his exposure to asbestos in service.  

The Board also notes that the Veteran's service treatment records are negative for complaints, findings, or diagnosis for a lung disability.  

Accordingly, the Board finds that the preponderance of the competent and credible evidence of record shows that the Veteran's lung disability was not caused by his exposure to asbestos while on active duty.  

As to the Veteran's claims that his diabetes mellitus and heart and lung disease were caused by his military service, including his alleged in-service herbicide and asbestos exposure, the Board finds that these conditions may not be diagnosed by their unique and readily identifiable features and, therefore, the presence of the disorders is a determination "medical in nature" and not capable of lay observation.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds the Veteran's opinions that these disabilities were caused by service are not competent.  Routen, supra; see also Bostain, supra.   

Based on this discussion, the Board also finds that service connection for diabetes mellitus, a heart disorder or a lung condition is not warranted based on the initial documentation of the disabilities after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 8 U.S.C.A. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

As to service connection for diabetes mellitus and a heart disability based on the presumptions found at 38 C.F.R. §§ 3.307, 3.309, the Board finds that they are of no help to the Veteran in establishing his claims because the record does not show that he was exposed to herbicides in service or that he was diagnosed with diabetes mellitus or heart disease in the first post service year.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a heart disorder, to include as secondary to exposure to herbicides is denied.

Service connection for type II diabetes mellitus, to include as secondary to exposure to herbicides is denied.

Service connection for chronic obstructive pulmonary disease, to include as secondary to exposure to asbestos is denied.



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


